Quillian, Judge.
In each of these cases on September 20,1973 the trial judge overruled appellant’s motion to dismiss based on lack of jurisdiction. On that same day a certificate of immediate review is dated. However, each certificate was not filed with the clerk until October 2, 1973. Held:
Under authority of Turner v. Harper, 231 Ga. 175 (200 SE2d 748), we are constrained to hold that the certificates were not timely filed and hence the judgments sought to be appealed were not appealable judgments. See Section 1 (a 2) (Code Ann. § 6-701 (a 2); Ga. L. 1965, p. 18; 1968, pp. 1072, 1073) and Section 18B (Code Ann. § 6-903; Ga. L. 1965, pp. 18, 32) of the Appellate Practice Act, as amended.

Appeals dismissed.


Bell, C. J., and Clark, J., concur.